Citation Nr: 0109389	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture to the fourth digit of the left hand.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active duty from February 1992 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the claims for service connection.


REMAND

In December 1999, the RO denied the veteran's claims as not 
well grounded.  Consequently, he was not scheduled for a VA 
medical examination.  Since the RO denied these claims, 
service medical records were obtain by the military in March 
2001.  In addition, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In light of the VCAA, the Board believes that an 
examination in now required.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran has alleged medical 
treatment in October 1995 in Qatar, Saudi 
Arabia.  The RO should make an attempt to 
secure additional service medical 
records, including the October 1995 
treatment records, through official 
channels.  The actions of the RO should 
be noted within the claims folder.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of a fracture to the fourth digit of the 
left hand, a right ankle disability, and 
a left knee disability since service.  
After securing the necessary release, the 
RO should obtain these records.  The 
Board asks the veteran to assist the RO 
in obtaining these records.  

4.  Upon completion of the above, the 
veteran should be afforded a VA 
examination.  The examiner is requested 
to review the veteran's claims file, 
including the service medical records and 
any VA and private treatment records.  
The veteran should then be examined.  All 
necessary tests and studies should be 
conducted.  The examiner should indicate 
whether the veteran currently has a left 
hand, right ankle, or left knee 
disability.

Based on that examination, an interview 
with the veteran, and a review of the 
record, the examiner should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that the veteran's injuries sustained 
during service represent the onset of his 
current fourth digit of the left hand 
disability, right ankle disability and 
left knee disability (if any).  Reasons 
and bases for all conclusions should be 
provided. 

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for the residuals of a fracture 
to the fourth digit of the left hand, a 
right ankle disability and a left knee 
disability.  If any of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




